              Case 2:20-cr-00145-JLR Document 30 Filed 05/19/21 Page 1 of 1




 1                                                             The Honorable James L. Robart
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6                           WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8   UNITED STATES OF AMERICA,                        NO. CR20-145JLR
 9
                           Plaintiff,
10                                                    ACCEPTANCE OF PLEA OF
11                    v.                              GUILTY, ADJUDICATION OF
                                                      GUILT AND NOTICE OF
12   KYLE ROBERT TORNOW,                              SENTENCING
13
                            Defendant.
14
15         This Court, having considered the Report and Recommendation of the United States
16 Magistrate Judge, to which there has been no timely objection, and subject to consideration
17 of the Plea Agreement pursuant to Fed. R. Crim. P. 11(c)(1)(B), hereby accepts the plea of
18 guilty of the defendant to the charge contained in Count 1 of the Superseding Information,
19 and the defendant is adjudged guilty of such offense. All parties shall appear before this
20 Court for sentencing as directed.
21
22         IT IS SO ORDERED this 19th day of May, 2021.
23
24                                              A
                                              JAMES L. ROBART
25                                            United States District Judge
26
27
28
     ACCEPTANCE OF PLEA OF GUILTY                                             UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     CR20-145JLR / KYLE TORNOW - 1                                             SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
